DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the thrust disk” but since all parts are described in relation to the thrust disk and are also part of the thrust disk, the claim is not clear. On the other hand, claim 5 recites “outer disk” in relation to the other portions of the thrust disk.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Svihla (US 20160097283).
Regarding claims 1 and 11, Svihla discloses a compressor system comprising: a compressor housing (20, 40); a driveshaft (56) rotatably supported within the compressor housing; an impeller (16) that imparts kinetic energy to incoming refrigerant gas upon rotation of the driveshaft, wherein the impeller includes an impeller bore (92) having an inner surface; a thrust disk (52, 54; Paragraph 23) coupled to the driveshaft, the thrust disk including an outer disk (54) and a hub (52), the hub disposed within the impeller bore, wherein the hub includes a hub outer surface (116) in contact with the inner surface of the impeller bore, and wherein a first contact force between the hub outer surface and the inner surface of the impeller bore increases with increased rotational speed of the driveshaft (implicit in the structure disclosed); and a bearing assembly mounted to the compressor housing, the bearing assembly rotatably supporting the outer disk of the thrust disk (Figure 1).
Regarding claims 2-4 and 12-14, Svihla discloses the compressor system and driveshaft assembly according to claims 1 and 11 above. Svihla further discloses the thrust disk defines a thrust disk bore, and wherein the driveshaft is press fit within the thrust disk bore (see Figure 2; Paragraphs 22-23). The thrust disk bore includes a bore inner surface, wherein the bore inner surface is in contact with the driveshaft (near 142), wherein a friction connection between the bore inner surface and the driveshaft is maintained during operational rotational speed of the driveshaft (see thrust washer bores 142 and 150 in contact with the driveshaft), and the bore inner surface includes a first bore inner surface proximate the outer disk and a second bore inner surface distal from the outer disk, wherein the second contact force is between the second bore inner surface and the driveshaft (inner bores of the thrust washer in Figure 2; bores 142 and 150).
Regarding claims 5-8 and 15-17, Svihla discloses the compressor system and driveshaft assembly according to claims 1 and 11 above. Svihla further discloses the hub outer surface (116) includes a first portion proximate the outer disk and a second portion distal to the outer disk, wherein the first contact force is between the first portion of the hub outer surface and the inner surface of the impeller bore (Figure 2). The driveshaft includes an inner blind bore, the inner blind bore including a bore threaded portion (bore 178 may be threaded, threads 180; Paragraph 25) and a screw disposed within the impeller bore and inner blind bore of the drive shaft, the screw includes a screw threaded portion that is threadably engaged with the bore threaded portion (stud 60 includes threads engaged at 178/180). The rotation of the driveshaft does not disengage the screw threadably engaged with the bore threaded portion (implicit in the structure of Figure 2).
Regarding claims 9-10 and 18-19, Svihla discloses the compressor system and driveshaft assembly according to claims 1 and 11 above. Svihla further discloses the outer disk includes an outer disk radius and an outer disk moment of inertia, and wherein the hub includes a hub radius and a hub moment of inertia, wherein the outer disk radius and the outer disk moment of inertia are greater than the hub radius and the hub moment of inertia (hub radius is less than the outer disk radius, and by physics equations/principles, the outer disk moment of inertia is greater than the hub radius moment of inertia). The impeller is not directly coupled to the drive shaft (Figure 2).
Regarding claim 20, Svihla discloses a method of assembling a compressor, the method comprising: coupling a thrust disk (52, 54) to a driveshaft (56) by inserting the driveshaft into a thrust disk bore (138) of the thrust disk; coupling an impeller to the thrust disk by inserting a hub (52) of the thrust disk into an impeller bore of the impeller such that an outer surface (116) of the hub is in contact with an inner surface of the impeller bore (contact at 136) and a first contact force between the hub outer surface and the inner surface of the impeller bore increases with increased rotational speed of the driveshaft (implicit in the structure); and mounting bearings to a compressor housing such that the bearings rotatably support an outer disk of the thrust disk (implicit in compressor housing having supporting structure for the thrust disk, thereby establishing bearings in the compressor; see Paragraphs 21-28).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Donato (US 20210355956) discloses an impeller attachment utilizing an internal shaft bore in combination with thrust disk (Figure 2).
Fleury (US 4986733 A) discloses multiple shaft/impeller attachments with a thrust disk, but with an impeller bore (Figure 2).
Nishiyama (US 7223077) discloses multiple shaft/impeller attachments with a thrust disk, but with an impeller bore (Figures 4 and 7-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745